Citation Nr: 0327331	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  96-27 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
July 1975.  



This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to an evaluation in excess of 10 
percent for a right ankle injury.  

In June 2001, the Board remanded the case to obtain the 
veteran's employment history, which he did not provide; the 
veteran's Social Security Disability records, which 
unavailability was confirmed in December 2002; additional VA 
medical records, which were obtained in April 2002; and a new 
VA examination, which was accomplished in August 2001.  An 
addendum VA medical opinion was obtained in May 2003.  This 
matter is now before the Board for appellate review.  

In June 2003 the RO most recently affirmed the determination 
previously entered.


FINDINGS OF FACT

1.  Right ankle dorsiflexion is to 20 degrees and plantar 
flexion is to 40 degrees.  

2.  The veteran's right ankle is essentially normal, and he 
uses no crutches, braces, or prosthetic devices.  

3.  The medical evidence shows no objective pain, effusion, 
instability, dislocation, recurrent subluxation, ankylosis, 
inflammatory arthritis, crepitation, weakened movement, 
excess fatigability, incoordination, swelling, deformity, 
atrophy, instability of station, disturbance of locomotion, 
or interference with sitting, standing, or weight-bearing 
attributable to service-connected residuals of the right 
ankle injury.  

4.  Periods of unemployment and multiple hospitalizations 
since 1994 have been caused by nonservice-connected 
disabilities.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right ankle injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5271 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Notify & to Assist

VA has fulfilled its duty to assist and inform the veteran in 
the development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000 (VCAA).  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claims for a benefit 
under a law administered by VA.  38 U.S.C.A. § 5103A (West 
2002).  

VA shall notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The veteran received a new VA examination in August 2001 and 
an addendum VA medical opinion in May 2003, and the RO 
obtained the available medical records from the identified 
health care providers.  

In July 2001, the RO requested the veteran's Social Security 
Disability records, and in December 2002, the Social Security 
Administration confirmed that the veteran's Supplemental 
Security Income records had been destroyed.  The veteran and 
his representative filed several lay statements with the RO, 
and the veteran declined the opportunity for a personal 
hearing.  




The RO's July 2001 letter and June 2003 supplemental 
statement of the case asked the veteran for his employment 
history since 1994 and informed him of the applicable laws 
and regulations, including applicable provisions of the VCAA 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  

In these documents, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  

The veteran was informed that it was his responsibility to 
identify health care providers with specificity and that it 
still remained his ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support his 
claim.  

VA has no further obligation to obtain the veteran's 
employment records since 1994, if any exist, because he and 
his representative failed to respond to the RO's July 2001 
request for his employment history.  The veteran and his 
representative are presumed to have received the RO's July 
2001 letter because it was not returned in the mail.  

The law requires only that VA mail a notice; it then presumes 
the regularity of the administrative process "in the absence 
of clear evidence to the contrary."  38 C.F.R. 
§ 3.1(q)(2002); Davis v. Principi, 17 Vet. App. 29, 31-33 
(2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

VA has fulfilled its duty to assist and inform the veteran 
because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Increased Evaluation

A November 1975 rating decision granted service connection 
and an initial 10 percent rating for a right ankle injury 
from July 1975.  Rating decisions in June 1976, September 
1976, December 1988, January 1989, and August 1995 continued 
the 10 percent rating.  All of the rating decisions from 
November 1975 through August 1995 became final because the 
veteran received notice of each of the decisions by letter, 
and notices of disagreement were not filed within the 
prescribed time periods.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302 (2002).  

The veteran filed an October 1995 application for increased 
rating, which contends that a right leg ulcer is a residual 
of the right ankle injury.  The April 1996 rating decision 
continued the 10 percent rating, and the veteran perfected a 
timely appeal.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that the service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  

It is the responsibility of the rating specialist to 
interpret examination reports in light of the whole recorded 
history and to reconcile various reports into a consistent 
picture so that the current rating accurately reflects the 
present disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  

VA has a duty to acknowledge and consider all regulations, 
which are potentially applicable, based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

The veteran's right ankle disability is currently evaluated 
under the criteria for limited motion of the ankle.  
38 C.F.R. §§ 4.71a, Diagnostic Code 5271.  Given the 
diagnoses and findings of record, however, the Board must 
consider whether an increased rating is warranted under the 
criteria for limited motion of the ankle (Diagnostic Code 
5271) and impairment of the tibia and fibula (Diagnostic Code 
5262) since October 1995, when the veteran filed his claim 
for increased rating.  

The veteran's right ankle range of motion is essentially 
normal and does not support assignment of a higher rating.  A 
20 percent evaluation is assigned when ankle motion has 
marked limitation, and a 10 percent evaluation is assigned 
when ankle motion has moderate limitation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  At the August 2001 VA 
examination, right ankle dorsiflexion was to 20 degrees and 
right ankle plantar flexion was to 40 degrees.  Compared to 
normal dorsiflexion to 20 degrees and normal plantar flexion 
to 45 degrees shown on Plate II of 38 C.F.R. § 4.71a, an 
increased rating is not in order for limited motion of the 
right ankle.  

Functional loss and pain due to the service-connected right 
ankle disability support continuation of the 10 percent 
rating.  The existence of functional loss and pain, 
crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing must be considered when 
evaluation is based on limitation of motion, as it is in 
Diagnostic Code 5271.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995).  

The August 2001 VA examiner eliminated any need to rate the 
right leg ulcer because he attributed the ulcer, with its 
associated flare-ups of pain, swelling, edema, excess 
fatigability, and gait impairment, to nonservice-connected 
chronic obesity with stasis dermatitis and chronic 
obstructive pulmonary disease.  At the same time, the August 
2001 VA examiner determined that service-connected residuals 
of the right ankle injury had not contributed to any periods 
of unemployment.  

The medical evidence in August 2001 showed no objective pain, 
effusion, instability, dislocation, recurrent subluxation, 
ankylosis, inflammatory arthritis, crepitation, weakened 
movement, excess fatigability, incoordination, swelling, 
deformity, atrophy, instability of station, disturbance of 
locomotion, or interference with sitting, standing, or 
weight-bearing attributable to the service-connected right 
ankle disability.  Under the circumstances, a higher rating 
cannot be established for limited ankle motion.  

Likewise, an increased rating is not warranted for impairment 
of the right knee and leg.  Nonunion impairment of the tibia 
and fibula with loose motion requiring a brace is assigned a 
40 percent evaluation.  Malunion impairment of the tibia and 
fibula, with marked knee or ankle disability, is assigned a 
30 percent evaluation.  Malunion impairment of the tibia and 
fibula, with moderate knee or ankle disability, is assigned a 
20 percent evaluation.  Malunion impairment of the tibia and 
fibula, with slight knee or ankle disability, is assigned a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  

Although the August 2001 VA x-ray revealed deformity of the 
distal fibula consistent with the old healed fracture, the 
August 2001 VA examiner opined that the veteran's right ankle 
was essentially normal and noted that he used no crutches, 
braces, or prosthetic devices.  There was also no right ankle 
dislocation, recurrent subluxation, or instability to support 
a higher rating.  

For all these reasons, the current 10 percent rating should 
continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The 
symptomatology associated with service-connected residuals of 
the right ankle injury does not more nearly approximate the 
criteria for higher evaluation, and the evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1) (2002).  The veteran has not 
shown that his service-connected right ankle disability 
causes marked interference with employment or frequent 
hospitalizations.  The August 2001 VA examiner opined that 
the service-connected right ankle disability had not 
contributed to any periods of unemployment and noted that the 
veteran's multiple hospitalizations had been for treatment of 
nonservice-connected schizophrenia, alcohol abuse, and right 
leg ulcer.  Referral for consideration of an extraschedular 
rating is not currently warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle injury is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



